Citation Nr: 0821296	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck/spinal 
disorder.

2.  Entitlement to an increased disability evaluation for 
dermatitis, upper neck, midline anterior, currently evaluated 
as noncompensably (0 percent) disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 2000 to March 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied a claim of 
service connection for a neck/spinal disorder.  

Later, in a May 2005 rating decision, the RO awarded service 
connection for dermatitis, upper neck, midline anterior, and 
assigned a noncompensable disability evaluation.  The veteran 
disagreed with the rating assigned.

This case was remanded for additional evidentiary development 
by a January 2007 Board decision.  The requested development 
has since been completed.

In a written statement received in April 2008, the veteran 
appears to have raised a claim for service connection for 
anxiety, depression, and high blood pressure, all claimed as 
secondary to a back disorder.  These claims are referred back 
to the agency of original jurisdiction (AOJ) for 
clarification and appropriate action.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a chronic 
cervical spine or neck disorder.

2.  In November 2007 and April 2008, prior to the 
promulgation of a decision in this appeal, the Board received 
notification from the appellant requesting withdrawal of her 
appeal, but only as it pertains to the claim of an increased 
rating for dermatitis, upper neck, midline anterior.


CONCLUSIONS OF LAW

1.  A chronic cervical spine or neck disorder was not 
incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of an increased rating for 
dermatitis, upper neck, midline anterior have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in December 2003, January 2007, March 
2007, and May 2007.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist her 
in completing her claim, identified her duties in obtaining 
information and evidence to substantiate her claim, and 
requested that she send in evidence in his possession that 
would support her claim.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision, this claim is being 
denied.  Thus, as no disability rating or effective date is 
being assigned, there is no possible prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  In an April 2008 letter, the veteran identified 
recent treatment from a private provider, Dr. H., whose 
records are not associated with the claims file.  The Board 
observes, however, that the veteran has indicated such 
treatment was related a low back disorder - as opposed to the 
cervical spine or neck.  Therefore, to remand this case yet 
again, to obtain these records would only serve to 
unnecessarily delay this decision with no benefit to the 
veteran.  See Bernard, supra; see also Sabonis, supra.  There 
is ample evidence on file on which to assess the claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Service Connection

The veteran contends she is entitled to service connection 
for a neck or cervical spine disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service treatment records reveal that the veteran sought 
treatment in February 2003 for pain in the left side of her 
neck following a fall on some ice.  Upon examination, the 
neck appeared normal.  X-rays of the cervical spine were 
normal, with no evidence of fracture, misalignment, or soft 
tissue injury.  X-rays of the lumbosacral spine revealed 
straightening of the lordotic curve.  There were no 
neurological symptoms noted.  The clinical impression was 
acute myofascial cervical strain.  The veteran was given 
Cyclobenzaprine to take as needed for muscle spasm, and 
Naproxen for pain.  She was put on bed rest for 24 hours with 
instructions not to lift more than 20 pounds or perform 
repetitive arm movements for three days.  Service treatment 
records contain no other evidence of complaint or treatment 
for cervical spine pathology.  A Report of Medical Assessment 
dated in December 2004 shows no pertinent findings.

The veteran underwent a VA examination in February 2004 to 
evaluate the nature and severity of her claimed neck 
disorder.  The examiner indicated review of the service 
treatment records.  The veteran related her history of 
falling on ice in March 2003 and landing on her upper neck.  
She reports being told that her "spine was too straight."  
The examiner noted that she apparently had some muscle spasm 
at the time and was given muscle relaxants and analgesics, 
which were discontinued due to pregnancy.  At present, the 
veteran continued to complain of "popping" in the posterior 
portion of her neck, with stiffness in the right posterior 
cervical region.  She denied muscular weakness or numbness 
and had no increase in symptoms with cervical movement.  

Upon physical examination, the examiner noted that the neck 
showed no palpable muscle spasm or tenderness.  The cervical 
lordotic curve appeared normal and well-maintained.  Range of 
motion in the cervical spine was normal, even after three 
repetitions in all ranges; with no complaint of pain or 
additional limited function.  The clinical impression was 
full range of cervical movement and no significant 
abnormalities displayed on cervical examination.  The 
examiner stated that x-rays were not performed due to the 
veteran's pregnancy and lack of positive physical findings.

The veteran underwent a second VA examination in September 
2004.  Her claims file was reviewed.  The veteran reported 
that since her fall, she had intermittent neck pain, 2-3 
times per week, lasting several hours until relieved by 
Tylenol.  She denied any pain radiating into the upper 
extremities.  She was noted to be able to houseclean, care 
for her baby, walk and jog for exercise, and perform 
activities of daily living.  In brief summary, the physical 
examination revealed decreased motion upon range of motion 
testing.  There was no palpable muscle spasm or any 
neurologic abnormalities noted.  X-rays of the cervical spine 
showed no fracture, dislocation, narrowing of the disc or 
osteophyte formation.  The examiner indicated that the 
veteran's cervical spine was relatively straight, which was 
not abnormal in many people.  The clinical impression was 
status post muscular strain, neck.  The examiner noted 
further that upon physical examination and x-ray he found no 
objective evidence of organic pathology to explain the 
veteran's neck pain.  The examiner stated in conclusion, 
"Since I am unable to find objective evidence of pathology 
causing her neck pain, I am unable to relate this to a fall 
on ice in [April 2003].  No pathology has ever been 
demonstrated since the day of her fall."

A private clinical note from Dr. C. dated in April 2005, 
reflects that the veteran reported her history of injury in 
service in connection with her current complaint of neck pain 
with radiation into her right arm.  Dr. C. did not indicate 
any neurological abnormalities.  The clinical impressions 
included "probable cervical musculoskeletal pain" and 
"possible cervical radiculopathy."  

The veteran underwent another VA examination in June 2007.  
The examination report shows the veteran's subjective history 
regarding the initial injury in 2003.  She described having 
some neck pain ever since she was discharged from service in 
2004.  Current complaints are shown to have included 
occasional and intermittent weakness of the right hand with 
some numbness in the little and ring finger.  The examiner 
stated that the symptoms are not related to her physical 
activities, but she uses muscle relaxants with some relief.  
There had been no history of surgery or physician -prescribed 
bed rest in the past year.

Upon physical examination, the veteran's symptoms were 
referable to the left side of paraspinous musculature in the 
cervical region.  There was some evidence of limited motion 
upon range of motion tests.  The examiner noted that x-rays 
of the cervical spine in September 2004 were negative except 
for the straightening of the normal cervical lordosis.  Upon 
repeat x-ray during the examination, the cervical spine was 
normal.  The examiner concluded his findings by stating, in 
pertinent part: "[t]he veteran's subjective complaints are 
not supported with objective physical findings at the time of 
this examination.  I find no objective evidence of any 
physical impairment in regard to her cervical spine at this 
time."

In a written addendum dated in October 2007, the examiner 
indicated review of the June 2007 examination.  He reiterated 
that the veteran has no objective evidence of a neck 
disorder; and there is no current diagnosis of myofascial 
pain.  The examiner stated further that the veteran had no 
current neck disorder related to her in-service neck injury 
in February 2003 as documented in the service medical 
records.  In addition, it was noted that these same findings 
were noted at the September 2004 VA examination.  The 
examiner concluded by stating in pertinent part: "She has no 
current diagnosis of a neck condition.  Therefore there is no 
current neck condition related to her in service injury."

Based upon the aforementioned evidence, service connection is 
not warranted.  It is again noted that service connection 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

In the present case, the service treatment records do not 
reflect evidence of a chronic cervical spine or neck 
disorder.  The records do show that the veteran received 
treatment for a fall with resultant complaint of neck pain in 
2003; however, upon examination the veteran was not diagnosed 
with a chronic neck or cervical spine disorder.  Rather, the 
clinical findings reflect a diagnosis of acute myofascial 
cervical strain.  Significantly, there was no additional 
complaint or treatment for neck pain or cervical pathology in 
service after the initial evaluation in February 2003.  

Furthermore, and most importantly, the record does not 
contain competent medical evidence of a current disability 
manifested as either a chronic neck or cervical spine 
disorder.  Although there is evidence that the veteran 
received medical treatment for neck pain in 2005 from Dr. C.; 
Dr. C. provided a diagnosis of only probable cervical 
musculoskeletal pain and possible cervical radiculopathy.  
This does not sufficiently demonstrate that the veteran in 
fact has a chronic cervical spine or neck disorder.  The 
Board notes that these findings are couched in speculative 
terms.  Generally, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

There is no other competent medical evidence in the record 
showing that the veteran is now, or ever was, diagnosed with 
a chronic cervical spine or neck disability.  VA examiners in 
September 2004 and June 2007 specifically found that there 
was no cervical spine disorder.  In September 2004, the 
conclusion was: "Since I am unable to find objective 
evidence of pathology causing her neck pain, I am unable to 
relate this to a fall on ice in [April 2003].  No pathology 
has ever been demonstrated since the day of her fall."  In 
June 2007, the examiner stated, in pertinent part: "[t]he 
veteran's subjective complaints are not supported with 
objective physical findings at the time of this examination.  
I find no objective evidence of any physical impairment in 
regard to her cervical spine at this time."   

As it stands, there is no diagnosed or identifiable 
underlying malady or condition for the veteran's complaint of 
neck pain.  In fact, over the course of the appeal, three 
different VA examiners have reviewed the veteran's claims 
files and conducted complete evaluations, including x-rays.  
None of them have found evidence of a current cervical spine 
disorder.  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  
"Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability manifested as a chronic cervical spine or 
neck disorder (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).

The Board has considered the veteran's written statements in 
which she expresses her contention that she currently has a 
chronic cervical spine or neck disorder.  While she may 
sincerely believe that she currently has a chronic neck 
disorder (and that moreover, one that it is related to an 
injury in service), she is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of diagnosis or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 
492.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a cervical 
spine have not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).  The appellant has 
withdrawn her appeal as it relates to increased rating for 
dermatitis, upper neck, midline anterior.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as it regards this issue.  Accordingly, the 
Board does not have jurisdiction to review that issue and it 
is dismissed.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a cervical spine or neck disorder is 
denied.

The issue of an increased rating for dermatitis, upper neck, 
midline anterior is dismissed.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


